Filed 4/18/22

                CERTIFIED FOR PUBLICATION



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION TWO


 THE PEOPLE,                             B315265

         Plaintiff and Respondent,       (Los Angeles County
                                         Super. Ct. No. A632071)
         v.

 DAVID JEROME KING,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County. Hector E. Gutierrez, Judge. Appeal dismissed.
      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle and Rene
Judkiewicz, Deputy Attorneys General, for Plaintiff and
Respondent.
               _________________________________
       David Jerome King appeals the order denying his motion to
vacate and correct an unauthorized sentence.
       King was charged with multiple sex offenses, all committed
against a single victim on one day in 1985. In 1986, a jury
convicted him on four counts of forcible rape (Pen. Code, 1 § 261,
former subd. (2), now subd. (a)(2); counts I, XI, XII, XIII), four
counts of forcible rape with a true finding that King voluntarily
acted in concert with others within the meaning of section 264.1
(§§ 261, former subd. (2), 264.1; counts II, III, IV, V), one count of
sodomy (§ 286, subd. (d); count VI), two counts of oral copulation
(former § 288a, subd. (d); 2 counts VII, 3 VIII), one count of
kidnapping (§ 207, subd. (a); count IX), one count of grand theft
auto (former § 487, subd. (3), now § 487, subd. (d)(1); count X),
and two counts of robbery (§ 211; counts XIV, XV). The jury also
found true several firearm enhancement allegations. (§§ 12022.3,
12022.5.)
       King was sentenced to a determinate term of 105 years in
state prison, which included a six-year middle term on count III,
forcible rape in concert. (§§ 261, former subd. (2), 264.1.) The
sentencing court imposed the upper term of nine years for each of
the three other counts of forcible rape in concert (counts II, IV,
V).




      1   Undesignated statutory references are to the Penal Code.
      2 Senate Bill No. 1494 amended and renumbered section
288a to section 287, effective January 1, 2019. (Stats. 2018,
ch. 423, § 49.)
      3As to count VII, the jury found the in-concert allegation
under section 264.1 was not true.




                                  2
       In 2021, King filed a motion to vacate an unauthorized
sentence on the ground that the sentencing triad for forcible rape
with a true in-concert finding is five, seven or nine years, making
the imposition of a six-year middle term on count III an
unauthorized sentence. 4 The superior court denied the motion,
concluding that the original sentence was correct. In so ruling,
the superior court failed to recognize that the jury’s in-concert
finding increased the sentencing range from three, six, or eight
years for forcible rape under section 261 to five, seven, or nine
years under section 264.1.
       King appealed. Although King correctly contends that the
sentence on the rape-in-concert conviction on count III was
unauthorized, we conclude that the trial court had no jurisdiction
to entertain King’s motion to vacate his sentence, and therefore
this court has no appellate jurisdiction to entertain the appeal.
(See In re G.C. (2020) 8 Cal.5th 1119, 1129–1134 (G.C.) [the
unauthorized sentence rule is an exception to the waiver doctrine
that permits a defendant to challenge an unauthorized sentence
on appeal even if they failed to object below; to invoke the rule
the court must first have jurisdiction over the judgment]; People



      4 In the same motion, King challenged his six-year sentence
on count VII on the ground that the sentencing range for a
violation of former section 288a, subdivision (d) is five, seven, or
nine years, making the imposition of a six-year term on count VII
unauthorized. The superior court determined that because the
jury did not find the allegation that King acted in concert in
count VII to be true, King was correctly sentenced to the middle
term of six years under former section 288a (now § 287, subd.
(c)(2)(A)). King does not contest this aspect of the superior court’s
denial of his motion to vacate.




                                 3
v. Moore (2021) 68 Cal.App.5th 856, 865–866 (Moore) [“the
unauthorized sentence rule constitutes a narrow exception to the
forfeiture doctrine [citation], ‘ “not to the jurisdictional
requirement of a timely notice of appeal” ’ or other means of
properly challenging the judgment of conviction”]; People v.
Torres (2020) 44 Cal.App.5th 1081,1084–1085 (Torres) [because a
trial court lacks jurisdiction to vacate or modify sentence after
judgment once execution of the sentence has begun, an order
denying such a motion by a trial court without jurisdiction is
nonappealable].)
                            DISCUSSION
 The Trial Court’s Order Denying King’s Motion to Correct
         an Unauthorized Sentence is Not Appealable
       As we must, we first consider whether we have jurisdiction
to decide this appeal. (Jennings v. Marralle (1994) 8 Cal.4th 121,
126.) We conclude that we do not.
       King filed his motion to correct his sentence more than 30
years after he had begun serving it. The general rule is that
“once a judgment is rendered and execution of the sentence has
begun, the trial court does not have jurisdiction to vacate or
modify the sentence.” (Torres, supra, 44 Cal.App.5th at p. 1084;
People v. Howard (1997) 16 Cal.4th 1081, 1089; People v.
Karaman (1992) 4 Cal.4th 335, 344 (Karaman); People v.
Hernandez (2019) 34 Cal.App.5th 323, 326; People v. Amaya
(2015) 239 Cal.App.4th 379, 384 (Amaya).) And, “[i]f the trial
court does not have jurisdiction to rule on a motion to vacate or
modify a sentence, an order denying such a motion is
nonappealable, and any appeal from such an order must be
dismissed.” (Torres, at p. 1084; People v. Chlad (1992) 6
Cal.App.4th 1719, 1725 (Chlad).)




                                4
       King relies on a doctrine that has sometimes been
described as an exception to this general rule; that is, the
“venerable notion” that an unauthorized sentence may be
corrected “at any time.” (People v. Scott (1994) 9 Cal.4th 331, 354
(Scott).) Among the many cases that cite the principle, most
assume that a court always has jurisdiction to correct an
unlawful sentence, no matter when or how the issue arises. (See,
e.g., People v. Picklesimer (2010) 48 Cal.4th 330, 338; Torres,
supra, 44 Cal.App.5th at p. 1085; People v. Jinkins (2020) 58
Cal.App.5th 707, 712; People v. Littlefield (2018) 24 Cal.App.5th
1086, 1089–1090; Amaya, supra, 239 Cal.App.4th at p. 385;
People v. Turrin (2009) 176 Cal.App.4th 1200, 1205; People v.
Jack (1989) 213 Cal.App.3d 913, 915 (Jack).)
       In G.C., supra, 8 Cal.5th 1119, our Supreme Court rejected
this assumption. The court explained that the “unauthorized
sentence” rule is an exception to the waiver doctrine, not to the
requirement that a court must have jurisdiction before it may act.
(G.C., at p. 1129.) Thus, under the unauthorized sentence rule, a
party does not forfeit the right to argue that a sentence is
unlawful by failing to object in the trial court. (Ibid.; see also
Scott, supra, 9 Cal.4th at p. 354 [“the ‘unauthorized sentence’
concept constitutes a narrow exception to the general
requirement that only those claims properly raised and preserved
by the parties are reviewable on appeal”]; People v. Hester (2000)
22 Cal.4th 290, 295 [the rule generally permits a defendant to
“challenge an unauthorized sentence on appeal even if they failed
to object below”].) Such a sentence may be challenged at any
time, even after a judgment of conviction has become final, and
even if the judgment has already been affirmed on appeal. (G.C.,




                                5
at p. 1130.) However, “to invoke this rule the court must have
jurisdiction over the judgment.” (Ibid.)
       Our Supreme Court has observed that “[i]n a system of
separated powers, courts observe jurisdictional limits and focus
scarce judicial resources on deciding cases within the scope of
their authority.” (People v. Chavez (2018) 4 Cal.5th 771, 779.)
The term “ ‘jurisdiction,’ ” however, has two distinct meanings:
“[o]ne refers to ordinary acts in excess of jurisdiction,” while the
other denotes “so-called fundamental jurisdiction, the quality
that dictates whether a court has any power at all to resolve a
case. [¶] Fundamental jurisdiction is, at its core, authority over
both the subject matter and the parties.” (Id. at p. 780; see also
People v. Ford (2015) 61 Cal.4th 282, 286 [“A court lacks
jurisdiction in a fundamental sense when it has no authority at
all over the subject matter or the parties, or when it lacks any
power to hear or determine the case”].) “When a court lacks
fundamental jurisdiction, its ruling is void.” (Chavez, at p. 780.)
       In G.C., the court held that it did not have jurisdiction to
consider a minor’s claim that the trial court had erred in failing
to designate the minor’s offenses as felonies or misdemeanors as
it was statutorily required to do when considering so-called
“wobbler” offenses. (G.C., supra, 8 Cal.5th at pp. 1125, 1127–
1129.) The minor had not appealed from the dispositional orders
in which the alleged error occurred. (Id. at p. 1126.) Rather, the
minor attempted to raise the issue in an appeal from a
subsequent order concerning a new offense. (Id. at p. 1124.) Our
Supreme Court concluded that the minor’s failure to file a notice
of appeal from the original dispositional orders deprived the court
of jurisdiction to rule on the issue in a subsequent appeal from an
unrelated order. The conclusion followed from the general




                                 6
principle that a timely notice of appeal is “ ‘ “essential to
appellate jurisdiction.” ’ ” (Id. at p. 1127, quoting People v.
Mendez (1999) 19 Cal.4th 1084, 1094.)
        The court in G.C. rejected the unauthorized sentence
doctrine as a vehicle to create jurisdiction to consider the trial
court’s error in the prior proceedings. The court noted that “there
was no correlation” between the trial court’s prior unappealed
error in failing to designate the wobbler offenses and the
judgment that was currently on appeal. (G.C., supra, 8 Cal.5th
at p. 1130.) The court explained that “[t]he unauthorized
sentence doctrine will not serve to remedy this defect.” (Ibid.)
        In Moore, supra, 68 Cal.App.5th 856, this court followed
G.C. in concluding that the unauthorized sentence doctrine did
not create appellate jurisdiction to consider the appellant’s
challenge to a sentencing enhancement. The appellant had
appealed from the trial court’s denial of his petition for a youth
offender evidence preservation proceeding under People v.
Franklin (2016) 63 Cal.4th 261. (See Moore, at p. 861.) For the
first time in that appeal, and more than 20 years after the
appellant’s judgment of conviction had become final, the
appellant claimed that a five-year enhancement under section
667, subdivision (a) was unauthorized because the prosecution
allegedly failed to comply with the pleading and proof
requirements of section 1170.1, subdivision (e). (Moore, at
pp. 865–866.) The claim was unrelated to the trial court’s ruling
on the Franklin hearing that was the subject of the appeal. (Id.
at p. 866.) This court concluded that the trial court’s denial of
such a hearing therefore “did not confer jurisdiction on this court
over the judgment,” and the court could not consider the legality
of the sentence. (Ibid.)




                                7
       Although G.C. and Moore both concerned appellate
jurisdiction, the reasoning in those cases also applies to the
question whether a trial court has jurisdiction to modify a
sentence once it is in execution. Courts have long recognized the
general common law rule that “a trial court is deprived of
jurisdiction to resentence a criminal defendant once execution of
the sentence has commenced. [Citations.] Where the trial court
relinquishes custody of a defendant, it also loses jurisdiction over
that defendant.” (Karaman, supra, 4 Cal.4th at p. 344; People v.
Vasquez (2016) 247 Cal.App.4th 513, 518–519; see Torres, supra,
44 Cal.App.5th at p. 1084; Chlad, supra, 6 Cal.App.4th at
pp. 1725–1726; see also In re Application of Bost (1931) 214 Cal.
150, 153 [“When the petitioner was delivered to the warden [of
the state prison] by the sheriff, he was permanently removed
from the jurisdiction of the superior court except in certain
contingencies” as provided by statute].)
       There are important exceptions to this rule. Section
1170.03, subdivision (a) gives a trial court the authority to recall
a sentence on its own motion within 120 days of the defendant’s
remand, or at any time upon a request by various law
enforcement officials. (Torres, supra, 44 Cal.App.5th at p. 1085,
citing former § 1170, subd. (d)(1).) The Legislature has also
created other specific statutory avenues for incarcerated
defendants to seek resentencing in particular cases. (See, e.g.,
§§ 1170.95, 1170.126, 1170.18.) If a modification does not make a
substantive change to a sentence but simply corrects a clerical
error, the trial court has the inherent power to correct its own
records at any time. (People v. Mitchell (2001) 26 Cal.4th 181,
185.) And a trial court may of course rule on a defendant’s
challenge to an unlawful sentence in a properly filed petition for




                                 8
a writ of habeas corpus. (See, e.g., In re Harris (1993) 5 Cal.4th
813, 823, 838–839 [writ of habeas corpus available to review
claim that a sentence imposed is illegal or longer than that
permitted by law].)
       Because the unauthorized sentence doctrine is a principle
of waiver rather than jurisdiction, however, it is not one of those
exceptions. The doctrine does not itself create jurisdiction for the
trial court to rule on a motion challenging the legality of a
sentence.
       King relies on Torres, supra, 44 Cal.App.5th 1081, and
Jack, supra, 213 Cal.App.3d 913, to distinguish G.C. and for the
proposition that the trial court had jurisdiction to correct his
sentence. Neither of these cases supports King’s jurisdictional
claim.
       Torres involved the dismissal of an appeal from a trial
court’s denial of a motion to modify Torres’s sentence by reducing
the restitution fine. The appellate court held that because the
motion to modify the sentence was filed after the conclusion of
the direct appeal from the judgment, section 1237.2 5 did not
apply, and there was no other basis for trial court jurisdiction
over the motion. Accordingly, the order denying Torres’s motion
was nonappealable. (Torres, supra, 44 Cal.App.5th at p. 1083.)
       Torres identified several exceptions to the “general rule”
that “once a judgment is rendered and execution of the sentence
has begun, the trial court does not have jurisdiction to vacate or



      5 The court held that this provision only allows trial courts
to correct errors in fines and assessments while a direct appeal is
pending, but not after the conclusion of the appeal. (Torres,
supra, 44 Cal.App.5th at p. 1083.)




                                 9
modify the sentence.” (Torres, supra, 44 Cal.App.5th at p. 1084.)
Among those exceptions, the court cited one for “[u]nauthorized
sentences and ‘ “ ‘obvious legal errors at sentencing that are
correctable without referring to factual findings in the record or
remanding for further findings,’ ” ’ ” which “are correctable at any
time.” (Id. at p. 1085, citing People v. Turrin, supra, 176
Cal.App.4th at p. 1205 [“an unauthorized sentence may be
corrected at any time”]; People v. Picklesimer, supra, 48 Cal.4th
at p. 338 [trial court would have had jurisdiction to correct an
unauthorized sentence at any time].) The court went on to note
that Torres’s claim, which was based upon factual arguments
concerning his ability to pay the restitution fine, did not fall
within any of these exceptions. (Torres, at p. 1085.)
       Torres did not assert that his sentence was unauthorized,
and the appellate court analyzed the appealability issue solely in
the context of whether the trial court had retained jurisdiction
under section 1237.2 to modify the restitution fine after the
conclusion of the appeal. Accordingly, the Torres court’s
statement that an unauthorized sentence may be corrected at any
time was not necessary to the resolution of the issue before it,
and was thus dictum. (People v. Vang (2011) 52 Cal.4th 1038,
1047, fn. 3 [“Black’s Law Dictionary defines ‘obiter dictum’ as ‘[a]
judicial comment made while delivering a judicial opinion, but
one that is unnecessary to the decision in the case and therefore
not precedential (although it may be considered persuasive)’ ”];
People v. Evans (2008) 44 Cal.4th 590, 599 [“ ‘[a]n appellate
decision is not authority for everything said in the court’s opinion
but only “for the points actually involved and actually
decided” ’ ”].)




                                10
       Further, the unauthorized sentence rule, as described by
Torres, contradicts our Supreme Court’s subsequent holding in
G.C., which unequivocally states that the rule is an exception to
the waiver doctrine, which cannot be invoked unless the court
has jurisdiction over the judgment. (G.C., supra, 8 Cal.5th at
pp. 1129–1130; see also Scott, supra, 9 Cal.4th at p. 354 [“the
‘unauthorized sentence’ concept constitutes a narrow exception to
the general requirement that only those claims properly raised
and preserved by the parties are reviewable on appeal”].)
       Jack, supra, 213 Cal.App.3d 913, cited by King, is likewise
inapposite. There, Jack received 1,010 days of presentence credit
against his prison term. A year after the conviction was affirmed
on appeal, Jack returned to the sentencing court requesting
commitment to the California Rehabilitation Center. The court
denied that request, but determined the credit calculation at
sentencing had been incorrect. The court reimposed the same
prison term, but reduced the credit award from 1,010 to 723 days.
On appeal from the amended judgment, Jack challenged the trial
court’s jurisdiction to resentence him. (Id. at p. 915.)
       In affirming the amended judgment on appeal, the court
held: “A court has inherent power to correct clerical errors to
make court records reflect the true facts. This power exists
independent of statute and may be exercised in criminal cases.
The court may correct such errors on its own motion or on the
application of the parties.” (Jack, supra, 213 Cal.App.3d at
p. 915.) Jack further stated that “[a] trial court has jurisdiction
to correct an erroneous sentence in several circumstances,”
including “if the sentence is unauthorized by law.” (Ibid.)
       The court explained that in most cases in which clerical
error occurs, the sentence originally imposed was not authorized,




                                11
and the trial court has jurisdiction to correct its error. (Jack,
supra, 213 Cal.App.3d at p. 916.) Because the sentencing court
must award credit according to an established formula, Jack held
that the determination of the number of days in presentence
custody, like the formula calculation itself, should be
characterized as a ministerial duty. (Id. at p. 917.) Any error in
carrying out that duty is by definition clerical and subject to
correction, allowing the trial court “to fulfill its statutory duty to
grant the correct number of presentence credits.” (Ibid.)
       Although not strictly dictum, the Jack court’s citation to
the unauthorized sentence rule as a basis for jurisdiction was
unnecessary to its decision. In any event, this characterization of
the unauthorized sentence rule is inconsistent with our Supreme
Court’s holding in G.C., and is therefore no longer good law.
       Our conclusion that the trial court lacked jurisdiction to
modify King’s sentence on a motion to vacate an unauthorized
sentence finds further support in the practical consequences of a
contrary ruling. A trial court order denying relief that the court
has no jurisdiction to grant does not affect a defendant’s
substantial rights and is therefore not appealable under section
1237, subdivision (b). (Torres, supra, 44 Cal.App.5th at p. 1084;
People v. Fuimaono (2019) 32 Cal.App.5th 132, 135 [“Because the
trial court lacked jurisdiction to modify defendant’s sentence,
denial of his motion to modify his sentence could not have
affected his substantial rights. [Citation.] Accordingly, the ‘order
denying [the] motion to modify sentence is not an appealable
order’ ”]; Chlad, supra, 6 Cal.App.4th at pp. 1725–1726 [where
trial court lacks jurisdiction to grant relief, defendant has no
standing to seek recall of sentence and denial of motion for recall
does not affect defendant’s substantial rights under § 1237, subd.




                                 12
(b)]; see also People v. Thomas (1959) 52 Cal.2d 521, 527.) But if
the fact that a sentence is unauthorized itself created jurisdiction
in the trial court to change the sentence, a defendant could
establish jurisdiction any time simply by filing a motion alleging
an unauthorized sentence. And if such a motion always conferred
jurisdiction on the trial court, an order denying relief would affect
a substantial right and would therefore be appealable. (Cf. Teal
v. Superior Court (2014) 60 Cal.4th 595, 600–601 (Teal) [denial of
a petition for resentencing under section 1170.126 is appealable
because it affects a substantial right to judicial review].) Such a
mechanism to evade the jurisdictional limits on a trial court’s
authority to modify a sentence already in execution would
impermissibly allow a defendant to “revive lapsed jurisdiction by
his own unilateral act.” (People v. Chavez, supra, 4 Cal.5th at
p. 787.) By contravening the requirement of a timely notice of
appeal, it would also contradict the holding in G.C. 6


      6 Independent of the issues addressed in G.C., a rule that a
trial court has jurisdiction to modify an unlawful sentence at any
time creates appealability problems that are inconsistent with
general principles of appellate review. Such a rule provides
jurisdiction in the trial court only if a sentence is truly
unauthorized. And, as discussed, if the trial court has no
jurisdiction, no appeal lies. The rule therefore necessarily
predicates appellate jurisdiction on the merits of the defendant’s
motion. That is contrary to the general principle that
appealability is separate from the merits of an appeal. (See Teal,
supra, 60 Cal.4th at p. 600 [a postjudgment order affecting the
substantial rights of a party under section 1237, subdivision (b)
“does not turn on whether that party’s claim is meritorious, but
instead on the nature of the claim and the court’s ruling
thereto”].)




                                 13
       Moreover, a freestanding motion challenging an
incarcerated defendant’s sentence is not a proper procedural
mechanism to seek relief. A motion is not an independent
remedy, but must be attached to some ongoing action. (In re
Cook (2019) 7 Cal.5th 439, 451.) Thus, a defendant who wishes to
challenge a sentence as unlawful after the defendant’s conviction
is final and after the defendant has begun serving the sentence
must do more than simply file a motion in the trial court making
an allegation that the sentence is legally infirm.
       The unavailability of a motion procedure does not deprive
wrongfully incarcerated defendants of a remedy. A defendant
who is serving a longer sentence than the law allows may
challenge the sentence in a petition for a writ of habeas corpus.
Indeed, the purpose of the writ is to give summary relief against
such illegal restraints of personal liberty. (People v. Romero
(1994) 8 Cal.4th 728, 736 (Romero).) Our Supreme Court
identified this avenue of relief in G.C. in pointing out that
jurisdiction existed in a prior case that relied on the unauthorized
sentence doctrine because the case “involved a writ of habeas
corpus challenging the judgment of conviction giving rise to the
petitioner’s custody.” (G.C., supra, 8 Cal.5th at p. 1130, citing In
re Harris, supra, 5 Cal.4th at p. 823.)
       The prosecution also has the means to challenge unlawful
sentences. Section 1238, subdivision (a)(10) provides the People
with the right to appeal unlawful sentences. And section 1170.03
(previously codified at section 1170, subd. (d)) permits the district
attorney (or Attorney General in cases prosecuted by the




                                 14
Department of Justice) to recommend at any time that a sentence
be recalled and the defendant resentenced. 7
       In requiring the parties to follow the appropriate
procedures for invoking a court’s jurisdiction to consider an
alleged unlawful sentence, we are not needlessly exalting form
over substance. Like other convicted defendants who claim that
they have been unlawfully detained, a defendant who claims that
his or her sentence is illegal must meet the requirements for
habeas relief. Those requirements include a verified petition
stating the “alleged illegality” of the imprisonment (§ 1474), and
a description of prior applications for habeas relief “in regard to
the same detention or restraint.” (§ 1475.) If the court
determines that the petition does not state a prima facie case for
relief (“that is, whether it states facts that, if true, entitle the
petitioner to relief”), the court may summarily deny the petition.
(Romero, supra, 8 Cal.4th at p. 737.) And, if the trial court denies
the petition, the defendant is not entitled to an appeal by right,
but must seek review through another habeas petition filed in the
reviewing court. (People v. Garrett (1998) 67 Cal.App.4th 1419,
1421–1423.) A defendant who is incarcerated under a truly




      7  That section includes the limitation that a new sentence,
“if any,” may not be “greater than the initial sentence.”
(§ 1170.03, subd. (a)(1).) This limitation may not apply if an
unlawful sentence can be corrected only by increasing the
sentence. (See People v. Torres (2008) 163 Cal.App.4th 1420,
1428–1433; People v. Reyes (1989) 212 Cal.App.3d 852, 856–858.)
We need not consider that issue here.




                                15
illegal sentence should not have difficulty in meeting the
requirements for habeas relief. 8
       Our holding here is necessarily limited to the
circumstances of this case, involving a motion filed by an
incarcerated defendant seeking a substantive change to his
sentence after his conviction has become final and where the trial
court did not otherwise have jurisdiction. We do not attempt to
consider all the potential implications of characterizing the
unauthorized sentence rule as a principle of waiver rather than
jurisdiction. 9 Instead, our holding is restricted to the proposition
that the unauthorized sentence doctrine does not itself create
jurisdiction for a trial court to rule on an incarcerated defendant’s
motion to correct an alleged illegal sentence after the conviction
is final and after the execution of the sentence has begun.




      8 An unauthorized sentence is one that “ ‘could not lawfully
be imposed under any circumstance in the particular case’ ”
regardless of the facts. (G.C., supra, 8 Cal.5th at p. 1130, quoting
Scott, supra, 9 Cal.4th at p. 354.)
      9 For example, some courts have cited the unauthorized
sentence doctrine as an exception to the rule that the filing of a
notice of appeal divests the trial court of jurisdiction. (See, e.g.,
People v. Burhop (2021) 65 Cal.App.5th 808, 814.) The court’s
decision in G.C. casts doubt on that proposition. In any event,
apart from the unauthorized sentence doctrine, jurisdiction may
exist in the trial court after the filing of a notice of appeal under
section 1170.03. (See People v. Williams (2007) 156 Cal.App.4th
898, 909.)




                                  16
                       DISPOSITION
     The appeal is dismissed.
     CERTIFIED FOR PUBLICATION.




                               LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     CHAVEZ, J.




                          17